MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ order denying petitioners’ second motion to reopen. Under 8 C.F.R. § 1003.2(c)(2), an alien may file only one motion to reopen proceedings. We have reviewed petitioners’ response to this court’s order to show cause. Petitioners do not explain how their second motion to reopen met any of the exceptions to the numerical limitation on motions to reopen. See 8 C.F.R. § 1003.2(c)(3). Petitioners’ second motion to reopen simply asserted facts which had already been considered and rejected by the Immigration Judge and the Board.
Accordingly, we summarily deny this petition for review because petitioners’ second motion to reopen before the Board *744violated the numerical limitation on motions to reopen. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.